
	
		II
		112th CONGRESS
		1st Session
		S. 1590
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require the Administrator of the Small Business
		  Administration to develop a new classification system for small business size
		  determinations and to promulgate rules to eliminate the nonmanufacturer
		  exception to small business size determinations, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness for Small Businesses in
			 Federal Contracting Act of 2011.
		2.New
			 classification system for small business size determinations
			(a)In
			 generalSection 3(a)(2) of
			 the Small Business Act (15 U.S.C. 632(a)(2)) is amended by adding at the end
			 the following:
				
					(D)Revision of
				classification
						(i)In
				generalNot later than 180 days after the date of enactment of
				the Fairness for Small Businesses in Federal
				Contracting Act of 2011, and in consultation with the Federal
				Acquisition Regulatory Council, the Administrator shall establish a
				classification system for industries for purposes of determining whether
				business concerns meet the size standards established under this paragraph that
				replaces the North American Industrial Classification System.
						(ii)Amendment of
				FARThe Federal Acquisition Regulatory Council shall amend the
				Federal Acquisition Regulation as appropriate to integrate the classification
				system established under clause (i).
						(iii)Integration
				of systemThe Administrator of General Services shall integrate
				the classification system established under clause (i) into the Integrated
				Acquisition Environment.
						(iv)CriteriaThe
				classification system established under clause (i) shall—
							(I)consist of not
				more than 20 industries;
							(II)include as
				industries manufacturing, construction, professional services, wholesale, and
				retail industries; and
							(III)be based on
				market conditions as identified by the most recent Economic Census of the
				United States.
							(v)ReviewsThe
				Administrator shall review the classification system established under clause
				(i) as part of the review of size standards under section 1344 of the Small
				Business Jobs Act of 2010 (15 U.S.C. 632 note).
						(vi)ReportNot
				later than 180 days after the date on which the Administrator establishes the
				classification system under clause (i), the Administrator shall submit to
				Congress a report on the establishment and use of the classification
				system.
						.
			(b)Technical and
			 conforming amendmentsThe Small Business Investment Act of 1958
			 (15 U.S.C. 661 et seq.) is amended—
				(1)in section
			 501(e)(6)(A) (15 U.S.C. 695(e)(6)(A)), by striking in sector 31, 32, or
			 33 of the North American Industrial Classification System and inserting
			 as manufacturing under the classification system
			 established under section 3(a)(2)(D) of the Small Business Act (15 U.S.C.
			 632(a)(2)(D)); and
				(2)in section
			 502(2)(B)(i) (15 U.S.C. 696(2)(B)(i)), by striking in sector 31, 32, or
			 33 of the North American Industrial Classification System and inserting
			 as manufacturing under the classification system
			 established under section 3(a)(2)(D) of the Small Business Act (15 U.S.C.
			 632(a)(2)(D)).
				3.Eliminating the
			 nonmanufacturer exception to small business size determinations
			(a)DefinitionsIn
			 this section—
				(1)the term
			 manufacturing—
					(A)means being
			 engaged in the mechanical, physical, or chemical transformation of materials,
			 substances, or components into new products; and
					(B)does not include
			 construction; and
					(2)the term
			 offeror means the bidder on a contract solicitation.
				(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall promulgate regulations that—
				(1)eliminate the
			 nonmanufacturer exception to small business size determinations under section
			 121.402(b) of title 13 and section 19.102(f) of title 48, Code of Federal
			 Regulations;
				(2)require
			 contracting officers to use the size standards established by the Administrator
			 for retail and wholesale industries in procurements for products and services
			 by the Federal Government that are not manufactured by the offeror; and
				(3)require
			 contracting officers to only use size standards established by the
			 Administrator for manufacturing industries if the Federal Government issues a
			 contract for the purchase of a product or good and the product or good is
			 manufactured by the offeror.
				
